"Administrators of estates actually solvent may erect suitable monuments at the graves of the testators or intestates, and the reasonable expense thereof shall be allowed them on settlement of their accounts." G. L., c. 196, s. 17. This authority includes a power of doing what is reasonably necessary to be done at the expense of the estate to keep a monument in a proper condition during the time of administration, and to make it as durably suitable and sufficient as its purpose requires.
The testatrix's monument is neither suitable nor sufficient; her *Page 593 
estate is solvent; urgent necessity demands the proposed repairs; the statute allows the plaintiffs to make them; no decision in this state prohibits the requisite expenditure.
But without the statutory provision, the expenditure could properly be charged as funeral expenses. Fairman's Appeal. 30 Conn. 205; Wood v. Vandenburgh, 6 Paige Ch. 277, 278. This crumbling tomb is the testatrix's grave as well as her monument; and the repairs are needed for her decent and permanent burial, and for the protection of the public health.
Case discharged.
ALLEN, J., did not sit: the others concurred.